INDEMNIFICATION AGREEMENT

This Agreement (the “Agreement”), made and entered into as of this _____ day of
__________, _____ by and among Gables Residential Trust, a Maryland real estate
investment trust (the   “Company”), Gables Realty Limited Partnership, a
Delaware limited partnership (the  “Operating Partnership”), Gables GP, Inc., a
Texas corporation (the “General Partner” and together with the Company and the
Operating Partnership, “Indemnitors,” which term shall include, where
appropriate, any Entity (as hereinafter defined) controlled directly or
indirectly by any of the Indemnitors)) and _________________________ ( 
“Indemnitee” ):

WHEREAS, it is essential to the Indemnitors that they be able to retain and
attract as trustees, directors and/or officers the most capable persons
available;

WHEREAS, increased corporate litigation has subjected trustees, directors and/or
officers to litigation risks and expenses, and the limitations on the
availability of directors and officers liability insurance have made it
increasingly difficult for the Indemnitors to attract and retain such persons;

WHEREAS, certain of the Indemnitors’ organizational documents require them to
indemnify their trustees, directors and/or officers to the fullest extent
permitted by law and permit them to make other indemnification arrangements and
agreements;

WHEREAS, the Indemnitors desire to provide Indemnitee with specific contractual
assurance of Indemnitee’ s rights to full indemnification against litigation
risks and expenses (regardless, among other things, of any amendment to or
revocation of the organizational documents or any change in the ownership of the
Indemnitors or the composition of their Board of Directors, Board of Trustees or
general partner, as applicable);

WHEREAS, the Indemnitors intend that this Agreement provide Indemnitee with
greater protection than that which is provided by certain of the Indemnitors’
organizational documents; and

WHEREAS, Indemnitee is relying upon the rights afforded under this Agreement in
serving as a trustee, director and/or officer of the Indemnitors.

NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Indemnitors and Indemnitee do hereby covenant and agree as follows:

1.    Definitions.

(a)  “Corporate Status” describes the status of a person who is serving or has
served (i) as a trustee, director and/or officer of any Indemnitor, (ii) in any
capacity with respect to any employee benefit plan of any Indemnitor, or
(iii) as a director, partner, trustee, officer, employee, or agent of any other
Entity at the request of any Indemnitor.  For purposes of subsection (iii) of
this Section 1(a), if Indemnitee is serving or has served as a director,
partner, trustee, officer, employee or agent of a Subsidiary (as defined below),
Indemnitee shall be deemed to be serving at the request of the Indemnitor.

(b)  “Entity” shall mean any corporation, partnership, limited liability
company, joint venture, trust, foundation, association, organization or other
legal entity.

(c)   “Expenses” shall mean all fees, costs and expenses incurred by Indemnitee
in connection with any Proceeding (as defined below), including, without
limitation, attorneys  ’ fees, disbursements and retainers (including, without
limitation, any such fees, disbursements and retainers incurred by Indemnitee
pursuant to Sections 10 and 11(c) of this Agreement), fees and disbursements of
expert witnesses, private investigators and professional advisors (including,
without limitation, accountants and investment bankers), court costs, transcript
costs, fees of experts, travel expenses, duplicating, printing and binding
costs, telephone and fax transmission charges, postage, delivery services,
secretarial services, and other disbursements and expenses.

(d)  “Indemnifiable Expenses,” “Indemnifiable Liabilities  ” and “Indemnifiable
Amounts ” shall have the meanings ascribed to those terms in Section 3(a) below.

(e)   “Liabilities ” shall mean judgments, damages, liabilities, losses,
penalties, excise taxes, fines and amounts paid in settlement.

(f)  “Proceeding ” shall mean any threatened, pending or completed claim,
action, suit, arbitration, alternate dispute resolution process, investigation,
administrative hearing, appeal, or any other proceeding, whether civil,
criminal, administrative, arbitrative or investigative, whether formal or
informal, including a proceeding initiated by Indemnitee pursuant to Section 10
of this Agreement to enforce Indemnitee ’s rights hereunder.

(g)  “Subsidiary ” shall mean any corporation, partnership, limited liability
company, joint venture, trust or other Entity of which any Indemnitor owns
(either directly or through or together with another Subsidiary of such
Indemnitor) either (i) a general partner, managing member or other similar
interest or (ii) (A) 50% or more of the voting power of the voting capital
equity interests of such corporation, partnership, limited liability company,
joint venture or other Entity, or (B) 50% or more of the outstanding voting
capital stock or other voting equity interests of such corporation, partnership,
limited liability company, joint venture or other Entity.

2.  Services of Indemnitee .  In consideration of the Indemnitors ’ covenants
and commitments hereunder, Indemnitee agrees to serve or continue to serve as a
trustee, director and/or officer of the Indemnitors, as applicable.  However,
this Agreement shall not impose any obligation on Indemnitee or the Indemnitors
to continue Indemnitee  ’s service to the Indemnitors beyond any period
otherwise required by law or by other agreements or commitments of the parties,
if any.

3.  Agreement to Indemnify.  The Indemnitors agree to indemnify Indemnitee as
follows:

(a)   Proceedings Other Than By or In the Right of the Indemnitors .  Subject to
the exceptions contained in Section 4(a) below, if Indemnitee was or is a party
or is threatened to be made a party to any Proceeding (other than an action by
or in the right of the Indemnitors) by reason of Indemnitee’s Corporate Status,
Indemnitee shall be indemnified by the Indemnitors against all Expenses and
Liabilities incurred or paid by Indemnitee in connection with such Proceeding
(referred to herein as “Indemnifiable Expenses” and “Indemnifiable Liabilities,”
respectively, and collectively as “Indemnifiable Amounts”).

(b)  Proceedings By or In the Right of the Indemnitors.  Subject to the
exceptions contained in Section 4(b) below, if Indemnitee was or is a party or
is threatened to be made a party to any Proceeding by or in the right of the
Indemnitors by reason of Indemnitee’s Corporate Status, Indemnitee shall be
indemnified by the Indemnitors against all Indemnifiable Expenses.

(c)  Conclusive Presumption Regarding Standard of Care.  In making any
determination required to be made under state law with respect to entitlement to
indemnification hereunder, the person, persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement if Indemnitee submitted a request therefor in accordance with
Section 5 of this Agreement, and the Indemnitors shall have the burden of proof
to overcome that presumption in connection with the making by any person,
persons or entity of any determination contrary to that presumption.

4.  Exceptions to Indemnifications.  Indemnitee shall be entitled to
indemnification under Sections 3(a) and 3(b) above in all circumstances other
than with respect to any specific claim, issue or matter involved in the
Proceeding out of which Indemnitee’s claim for indemnification has arisen, as
follows:

(a)  Proceedings Other Than By or In the Right of the Indemnitors .  If
indemnification is requested under Section 3(a) and it has been finally
adjudicated by a court of competent jurisdiction that, in connection with such
specific claim, issue or matter, Indemnitee failed to act (i) in good faith and
(ii) in a manner Indemnitee reasonably believed to be in or not opposed to the
best interests of the Indemnitors, or, with respect to any criminal Proceeding,
Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful, Indemnitee shall not be entitled to payment of Indemnifiable Amounts
hereunder.

(b)  Proceedings By or In the Right of the Indemnitors .  If indemnification is
requested under Section 3(b) and

              (i) it has been finally adjudicated by a court of competent
jurisdiction that, in connection with such specific claim, issue or matter,
Indemnitee failed to act (A) in good faith and (B) in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Indemnitors, Indemnitee shall not be entitled to payment of 
Indemnifiable Expenses hereunder; or

             (ii) it has been finally adjudicated by a court of competent
jurisdiction that Indemnitee is liable to the Indemnitors with respect to such
specific claim, Indemnitee shall not be entitled to payment of Indemnifiable
Expenses hereunder with respect to such claim, issue or matter unless the court
in which such Proceeding was brought shall determine upon application that,
despite the adjudication of liability, but in view of all the circumstances of
the case, Indemnitee is fairly and reasonably entitled to indemnification for
such Indemnifiable Expenses which such court shall deem proper; or

             (iii) it has been finally adjudicated by a court of competent
jurisdiction that Indemnitee is liable to the Indemnitors for an accounting of
profits made from the purchase or sale by the Indemnitee of securities of the
Indemnitors pursuant to the provisions of Section 16(b) of the Securities
Exchange Act of 1934, the rules and regulations promulgated thereunder and
amendments thereto or similar provisions of any federal, state or local
statutory law, Indemnitee shall not be entitled to payment of Indemnifiable
Expenses hereunder.

(c)  Insurance Proceeds.  To the extent payment is actually made to the
Indemnitee under a valid and collectible insurance policy in respect of
Indemnifiable Amounts in connection with such specific claim, issue or matter,
Indemnitee shall not be entitled to payment of Indemnifiable Amounts hereunder
except in respect of any excess beyond the amount of payment under such
insurance.

5.            Procedure for Payment of Indemnifiable Amounts .  Indemnitee shall
submit to the applicable Indemnitor a written request specifying the
Indemnifiable Amounts for which Indemnitee seeks payment under Section 3 of this
Agreement and the basis for the claim.  The applicable Indemnitor shall pay such
Indemnifiable Amounts to Indemnitee within sixty (60) calendar days of receipt
of the request.  At the request of the applicable Indemnitor, Indemnitee shall
furnish such documentation and information as are reasonably available to
Indemnitee and necessary to establish that Indemnitee is entitled to
indemnification hereunder.

6.            Indemnification for Expenses of a Party Who is Wholly or Partly
Successful .  Notwithstanding any other provision of this Agreement, and without
limiting any such provision, to the extent that Indemnitee is, by reason of
Indemnitee’s Corporate Status, a party to and is successful, on the merits or
otherwise, in any Proceeding, Indemnitee shall be indemnified against all
Expenses reasonably incurred by Indemnitee or on Indemnitee  ’s behalf in
connection therewith.  If Indemnitee is not wholly successful in such Proceeding
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the applicable Indemnitor
shall indemnify Indemnitee against all Expenses reasonably incurred by
Indemnitee or on Indemnitee ’s behalf in connection with each successfully
resolved claim, issue or matter.  For purposes of this Agreement, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, by reason of settlement, judgment, order or
otherwise, shall be deemed to be a successful result as to such claim, issue or
matter.  

7.            Effect of Certain Resolutions .  Neither the settlement or
termination of any Proceeding nor the failure of the Indemnitors to award
indemnification or to determine that indemnification is payable shall create a
presumption that Indemnitee is not entitled to indemnification hereunder.  In
addition, the termination of any proceeding by judgment, order, settlement,
conviction, or upon a plea of nolo contendere or its equivalent shall not create
a presumption that Indemnitee did not act in good faith and in a manner which
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Indemnitors or, with respect to any criminal Proceeding, had reasonable
cause to believe that Indemnitee’s action was unlawful.

8.            Agreement to Advance Expenses; Undertaking .  The applicable
Indemnitor shall advance all Expenses incurred by or on behalf Indemnitee in
connection with any Proceeding, including a Proceeding by or in the right of the
applicable Indemnitor, in which Indemnitee is involved by reason of such
Indemnitee ’s Corporate Status within ten (10) calendar days after the receipt
by the applicable Indemnitor of a written statement from Indemnitee requesting
such advance or advances from time to time, whether prior to or after final
disposition of such Proceeding.  To the extent required by state law, Indemnitee
hereby undertakes to repay any and all of the amount of Indemnifiable Expenses
paid to Indemnitee if it is finally determined by a court of competent
jurisdiction that Indemnitee is not entitled under this Agreement to
indemnification with respect to such Expenses.  This  undertaking is an
unlimited general obligation of Indemnitee.

9.            Procedure for Advance Payment of Expenses .  Indemnitee shall
submit to the applicable Indemnitor a written request specifying the
Indemnifiable Expenses for which Indemnitee seeks an advancement under Section 8
of this Agreement, together with documentation evidencing that Indemnitee has
incurred such Indemnifiable Expenses.  Payment of Indemnifiable Expenses under
Section 8 shall be made no later than ten (10) calendar days after the
applicable Indemnitor’s receipt of such request.

10.   Remedies of Indemnitee.

(a)  Right to Petition Court .  In the event that Indemnitee makes a request for
payment of Indemnifiable Amounts under Sections 3 and 5 above or a request for
an advancement of Indemnifiable Expenses under Sections 8 and 9 above and the
Indemnitors fail to make such payment or advancement in a timely manner pursuant
to the terms of this Agreement, Indemnitee may petition a court of competent
jurisdiction to enforce the Indemnitors ’  obligations under this Agreement.

(b)  Burden of Proof.  In any judicial proceeding brought under Section 10(a)
above, the Indemnitors shall have the burden of proving that Indemnitee is not
entitled to payment of Indemnifiable Amounts hereunder.

(c)  Expenses.  The Indemnitors agree to reimburse Indemnitee in full for any
Expenses incurred by Indemnitee in connection with investigating, preparing for,
litigating, defending or settling any action brought by Indemnitee under Section
10(a) above, or in connection with any claim or counterclaim brought by the
Indemnitors in connection therewith, whether or not Indemnitee is successful in
whole or in part in connection with any such action.

(d)  Failure to Act Not a Defense.  The failure of the Indemnitors (including
its Board of Directors, Board of Trustees or general partner, as applicable, or
any committee thereof, independent legal counsel, or stockholders) to make a
determination concerning the permissibility of the payment of Indemnifiable
Amounts or the advancement of Indemnifiable Expenses under this Agreement shall
not be a defense in any action brought under Section 10(a) above, and shall not
create a presumption that such payment or advancement is not permissible.

11.    Defense of the Underlying Proceeding .

(a)  Notice by Indemnitee.  Indemnitee agrees to notify the Indemnitors promptly
upon being served with any summons, citation, subpoena, complaint, indictment,
information, or other document relating to any Proceeding which may result in
the payment of Indemnifiable Amounts or the advancement of Indemnifiable
Expenses hereunder; provided, however, that the failure to give any such notice
shall not disqualify Indemnitee from the right, or otherwise affect in any
manner any right of Indemnitee, to receive payments of Indemnifiable Amounts or
advancements of Indemnifiable Expenses unless the Indemnitors’ ability to defend
in such Proceeding is materially and adversely prejudiced thereby.

(b)  Defense by Indemnitors.  Subject to the provisions of the last sentence of
this Section 11(b) and of Section 11(c) below, the Indemnitors shall have the
right to defend Indemnitee in any Proceeding which may give rise to the payment
of Indemnifiable Amounts hereunder; provided, however that the Indemnitors shall
notify Indemnitee of any such decision to defend within ten (10) calendar days
of receipt of notice of any such Proceeding under Section 11(a) above.  The
Indemnitors shall not, without the prior written consent of Indemnitee, consent
to the entry of any judgment against Indemnitee or enter into any settlement or
compromise which (i) includes an admission of fault of Indemnitee or 
(ii) does not include, as an unconditional term thereof, the full release of
Indemnitee from all liability in respect of such Proceeding, which release shall
be in form and substance reasonably satisfactory to Indemnitee.  This Section
11(b) shall not apply to a Proceeding brought by Indemnitee under Section 10(a)
above or pursuant to Section 19 below.

(c)  Indemnitee’s Right to Counsel.  Notwithstanding the provisions of Section
11(b) above, if in a Proceeding to which Indemnitee is a party by reason of
Indemnitee’s Corporate Status, (i) Indemnitee reasonably concludes that he or
she may have separate defenses or counterclaims to assert with respect to any
issue which may not be consistent with the position of other defendants in such
Proceeding, (ii) a conflict of interest or potential conflict of interest exists
between Indemnitee and the Indemnitors, or (iii) if the Indemnitors fail to
assume the defense of such proceeding in a timely manner, Indemnitee shall be
entitled to be represented by separate legal counsel of Indemnitee ’s choice at
the expense of the Indemnitors.  In addition, if the Indemnitors fail to comply
with any of their obligations under this Agreement or in the event that the
Indemnitors or any other person takes any action to declare this Agreement void
or unenforceable, or institutes any action, suit or proceeding to deny or to
recover from Indemnitee the benefits intended to be provided to Indemnitee
hereunder, Indemnitee shall have the right to retain counsel of Indemnitee ’s
choice, at the expense of the Indemnitors, to represent Indemnitee in connection
with any such matter.

12.            Representations and Warranties of the Indemnitors.  The
Indemnitors hereby represent
and warrant to Indemnitee as follows:

(a)     Authority.  The Indemnitors have all necessary power and authority to
enter into, and be bound by the terms of, this Agreement, and the execution,
delivery and performance of the undertakings contemplated by this Agreement have
been duly authorized by the Indemnitors.

(b)    Enforceability.  This Agreement, when executed and delivered by the
Indemnitors in accordance with the provisions hereof, shall be a legal, valid
and binding obligation of the Indemnitors, enforceable against the Indemnitors
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, moratorium, reorganization or similar laws
affecting the enforcement of creditors  ’  rights generally.

13.            Insurance.  The Indemnitors shall, from time to time, make the
good faith determination whether or not it is practicable for the Indemnitors to
obtain and maintain a policy or policies of insurance with a reputable insurance
company providing the Indemnitee with coverage for losses from wrongful acts. 
For so long as Indemnitee shall remain a trustee, director and/or officer of the
Indemnitors and with respect to any such prior service, in all policies of
director and officer liability insurance, Indemnitee shall be named as an
insured in such a manner as to provide Indemnitee the same rights and benefits
as are accorded to the most favorably insured of the Indemnitors ’  trustees,
directors and officers.  Notwithstanding the foregoing, the Indemnitors shall
have no obligation to obtain or maintain such insurance if the Indemnitors
determine in good faith that such insurance is not reasonably available, if the
premium costs for such insurance are disproportionate to the amount of coverage
provided, or if the coverage provided by such insurance is limited by exclusions
so as to provide an insufficient benefit. The Indemnitors shall promptly notify
Indemnitee of any good faith determination not to provide such coverage.

14.            Contract Rights Not Exclusive .  The rights to payment of
Indemnifiable Amounts and advancement of Indemnifiable Expenses provided by this
Agreement shall be in addition to, but not exclusive of, any other rights which
Indemnitee may have at any time under applicable law, the Indemnitors ’
organizational documents, or any other agreement, vote of stockholders or
directors (or a committee of directors), or otherwise, both as to action in
Indemnitee ’s official capacity and as to action in any other capacity as a
result of Indemnitee  ’s serving as a trustee, director and/or officer of the
Indemnitors.

15.            Successors.  This Agreement shall be (a) binding upon all
successors and assigns of the Indemnitors (including any transferee of all or a
substantial portion of the business, stock and/or assets of the Indemnitors and
any direct or indirect successor by merger or consolidation or otherwise by
operation of law) and (b) binding on and shall inure to the benefit of the
heirs, personal representatives, executors and administrators of Indemnitee. 
This Agreement shall continue for the benefit of Indemnitee and such heirs,
personal representatives, executors and administrators after Indemnitee has
ceased to have Corporate Status.

16.            Subrogation.  In the event of any payment of Indemnifiable
Amounts under this Agreement, the Indemnitors shall be subrogated to the extent
of such payment to all of the rights of contribution or recovery of Indemnitee
against other persons, and Indemnitee shall take, at the request of the
Indemnitors, all reasonable action necessary to secure such rights, including
the execution of such documents as are necessary to enable the Indemnitors to
bring suit to enforce such rights.

17.        Change in Law.  To the extent that a change in state law (whether by
statute or judicial decision) shall permit broader indemnification or
advancement of expenses  than is provided under the terms of the organizational
documents of the Indemnitors and this Agreement, Indemnitee shall be entitled to
such broader indemnification and advancements, and this Agreement shall be
deemed to be amended to such extent.

18.       Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement, or any clause thereof,
shall be determined by a court of competent jurisdiction to be illegal, invalid
or unenforceable, in whole or in part, such provision or clause shall be limited
or modified in its application to the minimum extent necessary to make such
provision or clause valid, legal and enforceable, and the remaining provisions
and clauses of this Agreement shall remain fully enforceable and binding on the
parties.

19.       Indemnitee as Plaintiff .  Except as provided in Section 10(c) of this
Agreement and in the next sentence, Indemnitee shall not be entitled to payment
of Indemnifiable Amounts or advancement of Indemnifiable Expenses with respect
to any Proceeding brought by Indemnitee against the Indemnitors, any Entity
which they control, any trustee, director or officer thereof, or any third
party, unless the Board of Directors, Board of Trustees or general partner, as
applicable, has consented to the initiation of such Proceeding.  This Section
shall not apply to counterclaims or affirmative defenses asserted by Indemnitee
in an action brought against Indemnitee.

20.       Modifications and Waiver .  Except as provided in Section 17 above
with respect to changes in state law which broaden the right of Indemnitee to be
indemnified by the Indemnitors, no supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by each of the parties
hereto.   No waiver of any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of any other provisions of this Agreement (whether
or not similar), nor shall such waiver constitute a continuing waiver.

21.       General Notices.  All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (a) when delivered by hand, (b) when transmitted by facsimile and
receipt is acknowledged, or (c) if mailed by certified or registered mail with
postage prepaid, on the third business day after the date on which it is so
mailed:

(i)          If to Indemnitee, to:

________________________

________________________

________________________

________________________

(ii)         If to the Indemnitors, to:

Gables Residential Trust
777 Yamato Road
Suite 510
Boca Raton, Florida 33431

Attn: Chief Executive Officer

Facsimile: (561) 997-8649

or to such other address as may have been furnished in the same manner by any
party to the others.

22.       Governing Law; Consent to Jurisdiction; Service of Process.  This
Agreement shall be governed by and construed in accordance with the laws of the
State of Maryland without regard to its rules of conflict of laws.  Each of the
Indemnitors and the Indemnitee hereby irrevocably and unconditionally consents
to submit to the exclusive jurisdiction of the courts of the State of Maryland
and the courts of the United States of America located in the State of Maryland
(the “Maryland Courts”) for any litigation arising out of or relating to this
Agreement and the transactions contemplated hereby (and agrees not to commence
any litigation relating thereto except in such courts), waives any objection to
the laying of venue of any such litigation in the Maryland Courts and agrees not
to plead or claim in any Maryland Court that such litigation brought therein has
been brought in an inconvenient forum.  Each of the parties hereto agrees, (a)
to the extent such party is not otherwise subject to service of process in the
State of Maryland, to appoint and maintain an agent in the State of Maryland as
such party  ’s agent for acceptance of legal process, and (b) that service of
process may also be made on such party by prepaid certified mail with a proof of
mailing receipt validated by the United States Postal Service constituting
evidence of valid service.  Service made pursuant to (a) or (b) above shall have
the same legal force and effect as if served upon such party personally within
the State of Maryland.  For purposes of implementing the parties’ agreement to
appoint and maintain an agent for service of process in the State of Maryland,
each such party does hereby appoint The Corporation Trust Company, 32 South
Street, Baltimore, Maryland, 21202, as such agent and each such party hereby
agrees to complete all actions necessary for such appointment.

23.      Counterparts .  This Agreement may be executed in one or more
counterparts, each of which shall constitute an original and all of which
together shall constitute a single agreement.

[signature page follows next]

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

GABLES RESIDENTIAL TRUST

By: ______________________________

        Name: 

        Title: 





GABLES REALTY LIMITED PARTNERSHIP

By:            Gables GP, Inc., as General Partner

By: ______________________________

        Name: 

        Title:   





GABLES GP, INC.

By: ______________________________

        Name: 

        Title:   



AGREED TO AND ACCEPTED:

INDEMNITEE:



______________________________                                                  









